Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Putnam County (Braatz, J.), rendered March 13, 1991.
*665Ordered that the appeal is dismissed.
The transcript of the plea proceedings establishes that the defendant’s waiver of his right to appellate review was knowing, voluntary, intelligent, and part of his favorably negotiated guilty plea (see, People v Seaberg, 74 NY2d 1; People v Anda, 157 AD2d 786; People v Roberts, 152 AD2d 678). In light of the defendant’s valid waiver of his right to appeal, we do not review his claim that his sentence is unduly harsh (see, People v Hall, 176 AD2d 960). Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.